Filed 11/22/22 In re Brown CA5




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT



    In re                                                                               F084869

             HERBERT ANDRE BROWN,                                 (Fresno Super. Ct. No. 11CRSP680459)

                              On Habeas Corpus.                                      OPINION


                                                   THE COURT *
            ORIGINAL PROCEEDING; petition for writ of habeas corpus.
            Central California Appellate Program and Siena Kautz for Petitioner.
            Rob Bonta, Attorney General, and Max Feinstat, Deputy Attorney General, for
Respondent.
                                                        -ooOoo-
            Petitioner seeks permission to file a belated appeal by way of a petition for writ of
habeas corpus. The Attorney General concedes petitioner has made a prima facie
showing for relief. Accordingly, we grant the request.
            The Fresno County Superior Court determined petitioner was a sexually violent
predator pursuant to Welfare and Institutions Code1 section 6600 and ordered him
committed to Coalinga State Hospital an indeterminate term on May 2, 2022. Believing

*           Before Detjen, A.P.J., Peña, J., and DeSantos, J.
1           Further references are to the Welfare and Intuitions Code.
the First District Appellate Project (FDAP) was the appropriate organization to assist,
petitioner sent the FDAP a letter on June14, 2022, requesting help to appeal from the
commitment order. FDAP received the letter on June 24, 2022, but admittedly did not
review it until July 11, 2022, eleven days after the jurisdictional 60-day deadline to file a
notice of appeal. (Cal. Rules of Court, rule 8.308(a).) Several weeks later, FDAP
forwarded petitioner’s correspondence to the Central California Appellate Program, the
appropriate appellate project, who assisted petitioner to seek relief to file a belated appeal
with the current petition.
       This court granted the Attorney General leave to respond to the petition. The
Attorney General responded on October 13, 2022, indicating it did not oppose
petitioner’s request to file a belated appeal from the May 2, 2022, commitment order.
       In light of petitioner’s factual allegations and the Attorney General’s concession,
petitioner is granted relief to file a belated appeal.
                                        DISPOSITION
       Petitioner is granted leave to cause a notice of appeal to be filed on or before
60 days from the date of this opinion in Fresno County Superior Court action
No. 11CRSP680459.
       Let a writ of habeas corpus issue directing the Clerk of the Superior Court for
Fresno County to file said request in its action No. 11CRSP680459, to treat it as timely
filed, and to proceed with the preparation of the record on appeal in accordance with the
applicable rules of the California Rules of Court if the clerk of that court receives a notice
of appeal from petitioner on or before 60 days of the date of this opinion.
       This opinion is final forthwith.




                                                2